
	
		I
		112th CONGRESS
		2d Session
		H. R. 6693
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2012
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Animal Welfare Act to provide for the
		  protection of birds, rats, and mice, and for other purposes.
	
	
		1.Protecting birds, rats, and
			 miceSection 2(g) of the
			 Animal Welfare Act (7 U.S.C. 2132(g)) is amended—
			(1)by inserting
			 bird, rat of the genus Rattus, mouse of the genus Mus, after
			 rabbit,;
			(2)by striking
			 (1) birds, rats of the genus Rattus, and mice of the genus Mus, bred for
			 use in research,;
			(3)by striking
			 (2) horses and inserting (1) horses; and
			(4)by striking (3) other farm
			 animals and inserting (2) other farm animals.
			
